In a proceeding pursuant to Social Services Law § 384-b to terminate parental rights on the ground of permanent neglect, the father appeals from (1) an order of fact-finding and disposition of the Family Court, Suffolk County (Freundlich, J.), dated September 10, 2012, which, after fact-finding and dispositional hearings, terminated his parental rights on the ground of permanent neglect and committed the guardianship and custody of the subject child to the Suffolk County Department of Social Services for the purpose of adoption, and (2) an order of the same court, also dated September 10, 2012, which approved the permanency plan of adoption by the child’s foster parents.
Ordered that the order of fact-finding and disposition and the order approving the permanency plan are affirmed, without costs or disbursements.
The evidence presented at the fact-finding hearing established that, despite the presentment agency’s diligent efforts, the father permanently neglected the subject child by failing to plan for her future (see Social Services Law § 384-b; Matter of Tramel T.V. [Tracina M.V.], 108 AD3d 726 [2013]; Matter of Larice N. Mc. [Maurice Mc.], 108 AD3d 675, 676 [2013]; Matter of Imani M., 61 AD3d 870, 870-871 [2009]). Therefore, the Family Court’s determination that the father permanently neglected the child should not be disturbed.
In light of the evidence that the child had bonded with her foster family, with whom she had lived for most of her life, and that the father failed to plan for the child’s future, the Family Court properly determined that it was in the child’s best interests to terminate the father’s parental rights and free the child for adoption (see Matter of Kenneth Frederick G. [Charles G.], 81 AD3d 645, 645-646 [2011]; Matter of Jeremy D.R., 40 AD3d 764, 765 [2007]). Mastro, J.E, Roman, Miller and Hinds-Radix, JJ., concur.